 



[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
EXHIBIT 10.66
VIA FAX AND FEDERAL EXPRESS
December 7, 2004
David L. Snitman, Ph.D.
Chief Operating Officer
Array BioPharma, Inc.
3200 Walnut Street
Boulder, CO 80301
RE: Amendment No. 4 to the Drug Discovery Collaboration Agreement
Dear Dr. Snitman:
As you know, InterMune, Inc. (“InterMune”) and Array BioPharma Inc. (“Array”)
are parties to that certain Drug Discovery Collaboration Agreement dated
September 13, 2002, as amended May 8, 2003, January 7, 2004 and September 10,
2004 (collectively, the “Agreement”). The parties agree that the Agreement is
hereby amended as follows, effective as of the date of this letter (“Amendment
Effective Date”):

1.   The first sentence of Section 5.1.1 of the Agreement is hereby amended in
its entirety to read as follows:       “InterMune agrees to pay Array research
funding for the conduct of the Research Collaboration quarterly, in advance, in
an amount equal to one quarter (1/4) of [ * ] (or, if lesser, the number of
Array FTEs scheduled in the Research Plan to be provided by Array in the
upcoming quarter), multiplied by the applicable Array FTE Rate (as defined below
in Section 5.1.2).”   2.   The last sentence of Section 5.1.1 of the Agreement
is hereby amended in its entirety to read as follows:       “In no event shall
InterMune be required to fund a greater number of Array FTEs in any calendar
quarter than one quarter (1/4) of [ * ], or, if lesser, those provided in the
Research Plan for Array to provide in such quarter.”   3.   Array hereby
acknowledges that (a) it devoted [ * ] to the conduct of the Research
Collaboration during November 2004, and (b) it will devote [ * ] to the conduct
of the Research Collaboration during December 2004. The Joint Research Committee
shall amend the Research Plan to reflect such number of FTEs. Upon execution of
this Amendment No. 4, InterMune shall pay to Array an amount equal to [ * ] of
the current FTE rate to fund such FTEs during such period.

 



--------------------------------------------------------------------------------



 



4.   The Agreement is hereby amended to insert a new Section 4.2.1, and, as a
result, the old sections 4.2.1, 4.2.2, 4.2.3 and 4.2.4 are hereby renumbered to
be new Sections 4.2.2, 4.2.3, 4.2.4 and 4.2.5:       “4.2.1 Immediately upon
receipt by Array of a cash payment of [ * ] with respect to a particular Lead
Compound, Array shall [ * ]. It is understood and agreed that the provisions of
this Section 4.2.1 shall not apply to any [ * ], nor shall such provisions
affect InterMune’s license under Section 4.2.2. Array hereby acknowledges the
prior payment of a cash payment of [ * ] with respect to [ * ], and shall
immediately following the Amendment Effective Date [ * ].”   5.   Section 4.3 of
the Agreement is hereby amended in its entirety to read as follows:      
“Subject to the terms and conditions of this Agreement, including, without
limitation, the limitation on Array’s rights hereunder set forth in the last
sentence of this Section 4.3, InterMune hereby grants to Array a worldwide,
non-exclusive, transferable, royalty-free right and license, with the right to
grant and authorize sublicenses, under InterMune’s interest in the Collaboration
Technology, to exploit the same other than in the research, development, making,
having made, using, importing, offering for sale or selling Hit Compounds, Lead
Compounds or Products worldwide. To the extent that any Collaboration Technology
included in the license granted to Array under this Section 4.3 comprises a
claim of a patent or patent application, the subject matter of which was
invented solely by Array personnel, Array’s license under such patent claim(s)
to exploit the same other than in the research, development, making, having
made, using, importing, offering for sale or selling Hit Compounds, Lead
Compounds or Products worldwide shall be exclusive. Notwithstanding the
foregoing, Array’s license under this Section 4.3 shall not include any right to
make, have made, use or sell any chemical entity, the composition of matter of
which is claimed in a Collaboration Patent assigned by Array to InterMune
pursuant to Section 4.2.1 above.”   6.   Section 4.6 of the Agreement is hereby
amended by adding, in the parenthetical, following the words “in exercise of
the” the following phrase: “intellectual property rights assigned or” and
replacing “4.2.1” with “4.2.”   7.   Section 5.2 of the Agreement is hereby
amended by replacing the last sentence with the following:       “For clarity,
this means that as between the Parties, InterMune is responsible for the costs
of activities in exercise of its rights under Section 4.2.”   8.   Section 5.4.3
of the Agreement is hereby amended by adding the following as the last sentence:
      “[ * ].”   9.   Section 8.1.2 of the Agreement is hereby amended by
replacing the last sentence with the following:

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



    “Such joint ownership shall be in accordance with the default rights enjoyed
by co-inventors under U.S. patent law in the absence of a written agreement to
the contrary (throughout the world to the maximum extent permitted by law), such
that, without limitation and except as restricted by the assignment provisions
of Section 4.2, licenses granted in Sections 4.1 and 4.2, financial commitments
set forth in Article 5 and prosecution and enforcement provisions set forth in
this Article 8, each Party may practice the subject matter of the jointly owned
Collaboration Patents without a duty of accounting to the Party.”   10.   The
Agreement is amended by including a new Section 8.1.4 of the Agreement:      
“8.1.4. Array shall, and shall cause its employees and agents to, promptly
execute all papers and instruments as are necessary (i) to fully effect the
assignment of ownership of Collaboration Patents provided for in Section 4.1.2,
and (ii) to enable InterMune to record any such assignment in any country.”  
11.   Section 8.2.1 of the Agreement is hereby amended by adding the following
sentence at the end thereof:       “InterMune shall use reasonable efforts to
prosecute the Collaboration Patents so that there will be claims specifically
directed to the making, having made, use and sale of compositions of matter,
including, without limitation, Hit Compounds, Lead Compounds and Products, and
(as appropriate based on the disclosure) other claims in separate Collaboration
Patents specifically directed to areas included within Array’s license set forth
in Section 4.3, such as, for example, by the filing of divisional patent
applications.”   12.   Section 8.2.1 of the Agreement is hereby amended by
adding the following sentence as the third sentence of such Section:      
“Notwithstanding the foregoing, following assignment of a Collaboration Patent
pursuant to Section 4.2.1, InterMune shall only be required to keep Array fully
informed as to patent matters relating to claims contained in any such
Collaboration Patent as to which Array has license rights under Section 4.3.”  
13.   The Agreement is hereby amended to include the following Section 8.3.3:  
    “8.3.3 Array. In the event that a Party believes a Third Party is infringing
any Collaboration Patent right included within the license granted Array
pursuant to Section 4.3 above, Array shall have the right, but not the
obligation, to take reasonable legal action to enforce such Collaboration Patent
and defend any declaratory judgment action relating to such infringement, at its
sole cost and expense. Array shall keep InterMune reasonably informed of the
progress of any such enforcement action as it relates to such Collaboration
Patent, and Array shall not enter into any settlement or other agreement or make
any other admission that relates to the validity or enforceability of any such
Collaboration Patent owned or Controlled by InterMune without the prior written
consent of InterMune, which consent shall not be unreasonably withheld. Any
amount recovered by Array in an action brought pursuant to this Section 8.3.3
shall be retained by Array.

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



    To the extent that InterMune has to be joined in any legal action pursuant
to this Section 8.3.3, InterMune shall be entitled to employ counsel of its
choosing and to reimbursement by Array for reasonable attorneys’ fees and
expenses incurred in connection with such activities.”   14.   Section 8.3.3 of
the Agreement is hereby renumbered to be new Section 8.3.4, and is hereby
amended by adding, at the end of the third line thereof, after the phrase
“Collaboration Patent or Preparatory Patent”, the following phrase: “pursuant to
Section 8.3.2”.   15.   Section 12.2 of the Agreement is hereby amended by
adding the following sentence at the end thereof:       Any such dispute related
to payment obligations or alleged breaches thereof shall be resolved by binding
arbitration in accordance with Section 13.12.   16.   Section 12.4 of the
Agreement is hereby deleted in its entirety.   17.   Section 12.5.3 of the
Agreement is hereby amended in its entirety to read as follows:       “12.5.3
Survival Sections. Articles 1, 6, 9, 11 and 13 and Sections 2.7 and 8.1.2 of
this Agreement shall survive the expiration or termination of this Agreement for
any reason. In the event of termination by InterMune under Section 12.2 or 12.3,
Section 4.1, 4.2, 5.3, 5.4 and 8.2.1 shall survive such termination in addition
to the above-referenced Articles and Sections; InterMune shall have the [ * ]
right to enforce the Collaboration Patents and Primary Preparatory Patents (as
defined in Section 8.2.2) assigned or licensed to InterMune hereunder against
infringing products that would be competitive with Products; and Article 9 shall
survive until five (5) years after the last payment obligation hereunder
expires. In the event of termination by Array under Section 12.2 or 12.3,
Sections 4.3, 5.3 and 5.4 shall survive such termination in addition to the
above-referenced Articles and Sections; and InterMune shall immediately grant to
Array a worldwide, non-exclusive, fully paid-up license under InterMune’s
interest in the Collaboration Patents previously assigned to InterMune pursuant
to Section 4.1.2 to research, develop, make, have made, use, import, offer for
sale and sell Hit Compounds, Lead Compounds and Products; provided that, to the
extent that any such assigned Collaboration Patent was invented solely by Array
personnel, Array’s license under such Collaboration Patent shall be exclusive.
InterMune shall ensure that any licenses of Collaboration Patents granted by
InterMune or its Affiliates to third parties are made subject to Array’s license
grant-back rights set forth in this Section 12.5.3.”   18.   The Agreement is
hereby amended to include the following Section 13.12 and, as a result, the old
sections 13.12, 13.13, 13.14, 13.15 and 13.16 are hereby renumbered to be new
Sections 13.13, 13.14, 13.15, 13.16 and 13.17:       “13.12
Short-Form Arbitration. If the Parties do not agree upon a payment dispute under
Section 12.2, then such matters in issue shall be determined by binding
arbitration conducted pursuant to this Section 13.12 by one (1) arbitrator. In
such arbitration, the arbitrator shall be a mutually acceptable, independent,
conflict-free individual not affiliated with either Party, with scientific,
technical and regulatory experience with

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



    respect to development of pharmaceutical products. If the Parties are unable
to agree on an arbitrator, the arbitrator shall be an independent expert meeting
the criteria set forth in the immediately preceding sentence selected by the
American Arbitration Association within seven (7) days of being approached by a
Party. Within fifteen (15) days of designation of the expert hereunder, each
Party shall prepare and submit to the expert and to the other Party a written
statement setting forth its position with respect to the substance of the
dispute. Each Party shall have an additional ten (10) days from receipt of the
other Party’s submission to submit a written response thereto. The expert shall
have the right to meet with the Parties, either alone or together, as necessary
to make a determination. The arbitration shall take place in the county in which
the executive offices of the Party which is alleged to be in breach are
situated. The expert shall select one of the Party’s positions as his decision,
and shall not have authority to render any substantive decision other than to so
select the position of either InterMune or Array. The costs of such arbitration
(including without limitation, the costs of the expert) shall be shared equally
by the Parties, and each Party shall bear its own expenses in connection with
such arbitration. Any such arbitration shall to the greatest extent possible, be
concluded within sixty (60) days after designation of the expert hereunder.”  
19.   Section 13.15 of the Agreement is hereby amended by adding the following
phrase at the beginning thereof:       “Except as set forth in Sections 12.2 and
13.12 of this Agreement,”

Except as set forth above, all terms and conditions of the Agreement will remain
in full force and effect. Any capitalized term used herein and not otherwise
defined will have the same meaning as set forth in the Agreement.
In consideration of the current [ * ] of Collaboration Patents described in
Section 4 above, and the amendment to the rights of InterMune set forth in this
Amendment No. 4, InterMune shall pay to Array a [ * ] within [ * ] of the
Amendment Effective Date. In addition, InterMune agrees to pay to Array [ * ] as
a cash payment pursuant to Section 4.2.1 of the Agreement with respect to [ * ].
Following receipt of such payment, Array shall immediately effectuate [ * ].
Array acknowledges its continuing obligation to [ * ] Collaboration Patents as
set forth in Section 4.2.1 of the Agreement.
Please acknowledge your agreement to the above by having an authorized Array
representative countersign both enclosed copies of this Amendment No. 4 where
indicated below, and returning one original to the attention of Gloria Lopez.
Contracts Administrator, at InterMune. We would be happy to proceed based on
receipt of a facsimile copy while awaiting the original.
Sincerely,
/s/ Larry Blatt
Larry Blatt
Vice President of Biopharmacology Research
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed:    
 
        ARRAY BIOPHARMA, INC.    
 
       
By:
  /s/ David L. Snitman
 
   
 
       
Name:
  David L. Snitman    
 
       
Title:
  COO    
 
       
Date:
  12-8-04    
 
       
cc:
  Paul Resnick, InterMune    
 
  General Counsel, Array BioPharma    

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6